DAYTON, J.
Action (apparently) brought for specific performance of contract. Defendants appeared separately, and each obtained an ex parte order directing that security for costs be filed in $250. Plaintiff makes three motions to vacate "said orders.
In Rothchild v. Wilson (Sup.) 10 N. Y. Supp. 61, Mr. Justice Lawrence held as follows:
“Where the plaintiffs are nonresidents, and there are two or more defend- • ants, they cannot appear separately and each require a bond to him as security *1049for his costs. The statute requires only one bond, which should run ‘to the defendants,’ and is for the benefit of them all”—citing Leftwick v. Clinton, 26 How. Prac. 26.
I have not been referred to any authority distinguishing or overruling that decision.
Plaintiff is therefore strictly within his rights in making these motions, which must be granted, with $10 costs of each motion, but without prejudice to an application by defendants for an order requiring the plaintiff to file an undertaking in the sum of $750 to secure the defendants for all costs which may be awarded to them in this action.